Citation Nr: 1423029	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-02 699	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for a thoracic spine disability prior to June 21, 2011, and to a rating higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to October 1984.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a 10 percent rating for his thoracic spine disability.

During the pendency of his appeal for a higher rating for this disability, however, the RO issued another decision in January 2012 increasing the rating for this disability from 10 to 20 percent effective June 21, 2011.  It initially was presumed the Veteran was continuing to appeal for an even greater rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  However, the Board since has learned that he is withdrawing his appeal, so the Board is summarily dismissing it.


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he is withdrawing his appeal of this claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in October 2013 from the Veteran that he is withdrawing his appeal of the claim and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal is dismissed.



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


